Citation Nr: 1003166	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk
INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision of the Department of Veterans 
Affairs Regional Office (RO) in Nashville, Tennessee.

In July 2009 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, to 
schedule the Veteran for a videoconference hearing before a 
Veterans Law Judge of the Board.  At the time, he had several 
pending claims on appeal, aside from his claims for bilateral 
hearing loss and tinnitus.  He was additionally requesting 
service connection for Type II Diabetes Mellitus, a joint 
disorder (including involving his right ankle), and an eye 
disorder.

The Veteran had this requested videoconference hearing in 
September 2009.  At the outset of the hearing, and in a 
statement submitted immediately after the hearing, he 
clarified that the claim concerning his eye disorder involved 
his right eye, not his left eye.  But, regardless, he went on 
to note that he was withdrawing his claims for service 
connection for this right eye disorder, and for Type II 
Diabetes Mellitus and a joint disorder, including involving 
his right ankle.  So those claims are no longer at issue.  
38 C.F.R. § 20.204 (2009).  This, in turn, means the only 
remaining claims concern whether he is entitled to service 
connection for bilateral hearing loss and tinnitus.

Regrettably, the Board is again remanding these claims to the 
RO via the AMC for still further development and 
consideration.




REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination for a nexus opinion when there 
is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988)).



In Hensley, the Court held that, even though disabling 
hearing loss - that is, according to the requirements of 
38 C.F.R. § 3.385 - may not have been demonstrated at time of 
separation from service, a Veteran may still establish his 
entitlement to service connection for a current hearing loss 
disability by showing he now satisfies these threshold 
minimum requirements of § 3.385 and by submitting evidence 
that his current disability is related to his military 
service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

The Veteran has not submitted any medical evidence of a 
current hearing loss or tinnitus disability.  However, during 
his recent September 2009 videoconference hearing, he 
indicated that he had been evaluated and treated on numerous 
occasions at the VA Medical Center (VAMC) in Memphis, 
Tennessee, for his tinnitus and bilateral hearing loss.  
Indeed, he indicated VA had prescribed a hearing aid in 2008 
or thereabouts, and that he had been told by his VA doctors 
that his hearing loss is from noise exposure (i.e., noise-
induced) - although he added that his doctors did not 
specify whether that noise exposure occurred during or 
coincident with his military service, as opposed to during 
the many years since his service ended.

Generally speaking, a Veteran's account of what his doctor or 
audiologist purportedly said, filtered as it is through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence in support of a claim for service connection.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Veteran 
also alleged during his hearing that he had failed several 
hearing tests since service in connection with his civilian 
employment, at various times from 1980 to 2005, but he went 
on to acknowledge that the records of those tests are no 
longer available to substantiate this allegation.  See 
38 C.F.R. § 3.159(c)(1), discussing how VA need not make any 
further attempts to obtain these records in this circumstance 
because such further attempts would be futile.



Nevertheless, a preliminary review of the record reveals that 
only one outpatient treatment record from the VAMC in 
Memphis, dated in December 2006, is currently in the claims 
file.  The rest of the Veteran's treatment records from the 
VAMC in Memphis are not on file.  So these additional records 
need to be obtained before deciding this appeal.  38 C.F.R. 
§ 3.159(c)(2) and (c)(3); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (indicating VA has constructive, 
if not actual, notice of these additional records because 
they are generated within VA's healthcare system).

As mentioned, the Veteran attributes his hearing loss and 
tinnitus to excessive noise exposure (i.e., acoustic trauma) 
during his military service from aircraft, artillery, and 
working in the infantry.  His DD Form 214 confirms he 
attended aviation school and worked with aircraft 
firefighting and egress system maintenance.  So it is 
certainly plausible he had the type of noise exposure 
alleged.

The RO made several attempts to obtain the Veteran's service 
treatment records (STRs) from the National Personnel Records 
Center (NPRC), a military records repository.  But the NPRC 
responded that, after several searches, the records were 
unavailable.  Only the Veteran's July 1975 Report of Medical 
Examination and Report of Medical History are available.  In 
this circumstance, the Court has held that VA has a 
heightened duty to consider the applicability of the benefit 
of the doubt rule, to assist the claimant in developing the 
claim, and to explain the reasons and bases for its decision.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

But missing STRs, while indeed unfortunate, do not obviate 
the need for the Veteran to have medical nexus evidence 
supporting his claims - to etiologically link his currently 
alleged disabilities to his military service.  See Milostan 
v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See, too, 
Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

That is to say, there is no reverse presumption for granting 
his claims.  The threshold for allowing his claims is not 
lowered; rather, VA's obligation to explain the reasons and 
bases for its decision heightened.

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  So by its very nature, it 
is an inherently subjective condition, therefore capable of 
even lay observation.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).  The Veteran is also competent, 
even as a layman, to proclaim having experienced difficulty 
hearing during the many years since his military service 
ended because this, too, is capable of lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  His lay 
testimony concerning this also must be credible, however, to 
ultimately have probative value.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

So after obtaining the additional records from the VAMC in 
Memphis, the Veteran should be scheduled for a VA 
compensation examination for a medical opinion concerning 
whether he has sufficient hearing loss to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards and, if he does, 
whether this hearing loss is attributable to his military 
service, and in particular to the type of noise exposure he 
experienced while in service.  An opinion also is needed 
concerning the etiology of his tinnitus, including 
specifically in terms of whether it, too, is attributable to 
his military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's treatment 
records from the VAMC in Memphis, at 
least since 2006.  All records obtained 
should be placed in the claims file for 
consideration in this appeal.  If the 
request for these additional records 
yields negative results, and it is 
determined that further attempts to 
obtain these records would be futile, 
then make an express declaration to 
this effect and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(c)(2) 
and (c)(3).

2.  Schedule the Veteran for a VA 
audiometric examination to obtain a 
medical opinion indicating whether he 
currently has tinnitus and sufficient 
bilateral hearing loss to satisfy the 
threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered an 
actual disability by VA standards.  All 
appropriate diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

If it is determined the Veteran has 
current disability due to tinnitus and 
hearing loss, the VA examiner should 
also provide a medical nexus opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) these conditions are 
attributable to the Veteran's military 
service - and, in particular, to the 
type of noise exposure claimed.

Prior to providing this opinion, the 
examiner must review the relevant 
evidence in the claims file - 
especially the Veteran's DD Form 214 
and the Veteran's personal lay 
statements of continuity of symptoms 
since service, for the pertinent 
history.  The examiner must also 
consider the effect of any additional 
noise exposure the Veteran may have had 
either prior to or since his discharge 
from service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may 
have adverse consequences on his 
claims.

3.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


